06/01/2021



                                                                                          Case Number: DA 20-0614
            IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         DA 20-0614


IN RE THE ADOPTION OF:

R.D.J., a Minor Child,                                                  .:1,t1 0 1 2-:1
                                                                      Bowen Greenwood
                                                                    Clerk of Suprerra Court
                                                                       State of IVIontana
JEREMY JAMES,

              Petitioner and Appellee,                            ORDER

       v.

 WAYNE DARRELL DAILEY,

              Respondent and Appellant.


      Appellee Jeremy James moves to dismiss this appeal on grounds that Appellant
Wayne Darrell Dailey failed to timely file his opening brief on appeal. Counsel for
Appellant Dailey has filed a response in opposition.
      Dailey filed his notice ofappeal on December 30,2020. The District Court record—
without any transcripts—was filed with the Clerk of this Court on February 1, 2021. The
transcripts for the matter were filed on February 17, 2021. On March 17,2017, Dailey was
granted a 30-day extension of time in which to file his opening brief on appeal, and on
April 16, 2021, the Court granted him a second extension of time. The Court ordered
Dailey to file his opening brief by May 19, 2021. Dailey timely filed his opening brief on
May 19, 2021.
      On May 20, 2021, one day later, Appellee James, through counsel, filed a Motion
to Dismiss the matter and an Amended Motion to Dismiss with a dated Certificate of
Service.
      After reviewing the record provided by the parties' submissions, we conclude that
there remains no controversy to decide.
      IT IS THEREFORE ORDERED that the motion to dismiss this appeal is DENIED
as moot.
      The Clerk is directed to provide copies of this Order to all counsel of record.
      Dated this     —day of June, 2021.




                                                                 Justices




                                            2